DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 

Status of Claims
This action is in response to the Amendment filed 03/24/2021.
Claims 1, and 7 have been amended.
Claims 1 – 12 are currently pending.

Response to Arguments

35 U.S.C. § 101 
Applicant argues the 35 USC § 101 rejection, starting on pg. 7 of the response. 
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 
Applicant’s argues Ex Parte Lehman and that the newly amended claims elements are from a related case (15/454,303) which has overcome 101 .  

Examiner notes that PTAB cases are not dispositive and are non-precedential. Furthermore, the fact patterns are not exactly the same as in the cited case therefore it cannot be used to prove eligibility of the instant application. 

Regarding Ex Parte Lehman, applicant disagrees with examiners characterization of the appeal, and asserts that the examiner has lumped all of the applicant’s claims together as abstract instead of analyzing them under prong 2.  Examiner respectfully disagrees.  First, examiner maintains the characterization of Ex Parte Lehman, specifically in Lehman the Board found that the URL elements represented additional elements that were not identified by the examiner, and the combination of the URL elements with the Server, First electronic device, second electronic message, specifically “when the server is sending the second electronic message (i.e., the message comprising the URL), the first electronic device is not in contact with the server.” (Ex Parte Lehman).  Second, each claim element has been identified as part of the abstract idea is specifically identified as part of the abstract idea.  Examiner has not identified an additional element that integrates the claims into a practical application or significantly more.   

Furthermore, applicant argues that claim elements from a related application that has been allowed are added to the currently amended claims of the present application.  Examiner respectfully disagrees, examiners must examine the case on its own merits, and the decisions of the examiner in the 303 application is not presidential over this case.   

Additionally examiner points to “vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).” (See MPEP 2106.04(II)(A)(vii)) and “viii. Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).” (See MPEP 2106.05(a)(I.)).  The interactive user display as presently amended appears to forward the abstract idea and in considered not sufficient to show an improvement to technology.  


Therefore, for at least the reasons stated above the arguments regarding 35 U.S.C. § 101 are unpersuasive.
  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12 are drawn to one of the four the statutory categories; claims 1-6 are drawn to a machine, and claims 7-12 are drawn to a process. (Step 1: YES).
The Examiner has identified method Claim 7 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  The Claim recites the limitations of:
An automated computer implemented method that aggregates foreign exchange data and graphically provides a benchmark comparison, wherein the method comprising the steps of: 
aggregating, via an aggregator server, data from a plurality of market data sources representing a plurality of different underlying markets;
generating, via a programmed computer processor, an aggregated price based on the aggregate data;
generating, via the programmed computer processor, a franchise price, wherein the franchise price represents a price based on an assessment of market liquidity, calculated by the computer processor based on historical metrics and a suite of order execution strategies, said assessment being unique to the franchise and reflecting the franchise's experience with analyzing market liquidity;
generating, via the programmed computer processor, a volume weighted average price index for the aggregated price that represents available liquidity; and
simultaneously providing, via an interactive user interface, an indicator that communicates how the aggregated price compares to an underlying reference price as well as a user customizable graphical view of both a raw market liquidity and a smart liquidity based on the franchise price for ease of comparison and user interaction, wherein the graphical representations are both interactive depth ladders with user customizable ladder intervals, and wherein the interactive user interface also includes user customizations for custom amounts, price bands, and slippage, and wherein the interactive user interface displays, upon a specific user action, a liquidity cover-ratio illustrating how many times a core amount may be covered at a given limit price along with net and cumulative depth views, and further wherein the interactive user interface provides quick filters and column sorting to refine the view as well as auto-resize for a fixed grid height, as well as a summary pane that provides historical transaction data ; and
wherein the interactive user interface is configured to assist a user to visualize and compare market liquidity data by displaying a buy price and a sell price based on a selection of the user customizable ladder intervals, and further wherein the interactive user display submits a transaction request based on the buy and sell price resulting from the selection of the user customizable ladder intervals.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice including (e.g. graphic market visualization, see October 2019 (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of “a storage mechanism”, “an aggregator server”, “an orders server”, “an interactive user interface” and “a computer processor, coupled to the storage mechanism, the aggregator server, the orders server and the interactive user interface,” and claim 7 recites the elements of “an aggregator server”, “a programmable computer”, “an interactive user interface” and “further wherein the interactive user interface provides quick filters and column sorting to refine the view as well as auto-resize for a fixed grid height”.  The additional elements recite a high level of generality, allowing any programmable computer, server, or memory storage device, or user interface to fill the place of these elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims further recite the additional elements of “a storage mechanism that stores user profile data and foreign exchange market data; an aggregator server that receives market data from a plurality of sources and aggregates market prices; an orders server that processes (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a storage mechanism, aggregator server, orders server, interactive user interface, and computer processor, the element “a computer processor, coupled to the storage mechanism, the aggregator server, the orders server and the interactive user interface” as well as in claim 7 the recitation of an aggregator server, a programed computer processor, and an interactive user interface amount to no more than generic computer components.  Furthermore Examiner looked to applicant’s specification to see exemplary embodiment of applicant’s storage mechanism, aggregator server, orders server, interactive user interface, and computer processor, and as well as in claim 7 the recitation of an aggregator server, a programed 
Furthermore claim 1 recites “a storage mechanism that stores user profile data and foreign exchange market data; an aggregator server that receives market data from a plurality of sources and aggregates market prices; an orders server that processes one or more orders based on the aggregated market data.” as described above with respect to the integration of the abstract idea into a practical application, these elements are extra solution activity because electronically storing data and receiving data are similar to “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and “Receiving or  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. See MPEP 2106.06(d).  Furthermore the element “further wherein the interactive user interface provides quick filters and column sorting to refine the view as well as auto-resize for a fixed grid height.” links the judicial exception to a technological environment similar to “(3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202.” (See MPEP 2106.05(h).  Therefore, these elements do not add significantly more than the abstract idea to the claim itself. 
With regard to claims 2-6 and 8-12 further, define the abstract idea that is present in their respective independent claims 1, and 7 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims provide further descriptive limitations of elements specifically “wherein the aggregated data is specific to an underlying broker market”, “aggregated data is specific to bonds”, “wherein the plurality of underlying markets represent a plurality of Electronic Communication Networks”, “aggregated market prices comprise Top of the Book data”, and “aggregated market prices comprise Volume Weighted Average Prices.”  While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Prior Art Rejection
After further search and consideration, the art rejection for claims 1 - 12 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693